Citation Nr: 0005775	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently assigned a 50 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter arises from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which initially granted an increased 
rating of 30 percent for the veteran's service-connected 
schizophrenia, effective from May 3, 1994.  The veteran filed 
a timely appeal, and during the course of that appeal, his 
assigned disability rating was increased to 50 percent, 
effective from May 3, 1994.  Following this, the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  In November 1998, the Board remanded the case 
back to the RO for additional development.  The requested 
development having been completed, the case has been returned 
to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's service-connected schizophrenia is 
productive of severe social and industrial inadaptability; it 
is not productive of total occupational and social impairment 
or more than occupational and social impairment with 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a 70 percent for the veteran's schizophrenia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 
9205 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has assisted him in the development of his 
claim.  An allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5017(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given at the RO before a Hearing Officer, and personal 
statements made by the veteran and offered in support of his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The record shows that service connection for what was 
originally characterized as an anxiety disorder was granted 
by a July 1969 rating decision.  A 10 percent evaluation was 
assigned, effective from July 7, 1968.  In May 1994, a claim 
for an increased rating was received from the veteran, in 
which he contended that his service-connected anxiety 
disorder had increased in severity.  Assignment of an 
increased 30 percent evaluation was granted by a July 1994 
rating decision, effective from May 3, 1994.  The veteran 
appealed this decision, maintaining in substance, that the 
assigned 30 percent evaluation did not adequately reflect the 
severity of his service-connected psychiatric disorder.  

During the course of this appeal, but before the case was 
initially referred to the Board, by a February 1996 rating 
decision, the RO increased the veteran's assigned disability 
rating to 50 percent, also effective from May 3, 1994.  The 
veteran continued his appeal, and the case was subsequently 
referred to the Board for resolution.  In November 1998, the 
Board determined that further development was necessary, and 
remanded the case to the RO in order that the veteran could 
undergo an additional psychiatric examination to reconcile 
and distinguish multiple psychiatric diagnoses.  The RO 
completed the requested development, and the case has been 
returned to the Board for resolution.  

The veteran was admitted to the Jefferson Barracks VA Medical 
Center (VAMC) for two weeks of psychiatric treatment in May 
1994.  At that time, he expressed an interest in seeking an 
increased rating for his service-connected anxiety disorder, 
hereinafter referred to by the current diagnosis of 
schizophrenia.  At that time, the veteran was employed as a 
custodian with the U.S. Postal Service, and had apparently 
sought treatment following an altercation with his 
supervisor.  At the time of his admission, the veteran was 
found to have depression and paranoid ideations, but no 
hallucinations.  

The following day, the veteran was found to be relevant and 
coherent, and was noted to have expressed a desire to return 
to work.  The treating physician offered a provisional 
diagnosis of schizophrenia, and noted that the veteran had a 
problem with alcohol abuse and that he had physically abused 
his wife while intoxicated.  In addition, the veteran 
indicated that he had considered killing himself, and that he 
often thought of physically harming his supervisor and of 
taking a firearm to work.  However, he later conceded that he 
had never owned a gun nor had he actually attempted suicide.  
As treatment progressed, the veteran was noted to have 
appropriate behavior and affect, and he denied experiencing 
any delusions or hallucinations.  However, he continued to 
hold the belief he had maintained since age 18 that he was 
under a voodoo spell of some sort.  The veteran was noted to 
be on medication including Haldol and Valium, and he 
indicated that he was seeking an increased evaluation for his 
service-connected psychiatric disability.  

At the time of his discharge from the VAMC, the veteran had 
become sober and detoxified, and was educated as to the 
effects of polysubstance abuse.  He was characterized as 
alert, fully oriented, well-groomed, pleasant and 
cooperative.  Speech was spontaneous, coherent, and relevant, 
with normal eye contact and normal psychomotor activities.  
There was no indication of organic brain syndrome or of a 
serious chronic thought or affective disorder.  The treating 
physician noted, however, that the veteran's history 
suggested that he had an inadequate personality secondary to 
emotional and social deprivation as a child.  In any event, 
no homicidal or suicidal ideation was elicited.  The 
veteran's discharge diagnoses included Axis I major 
depression versus schizoaffective schizophrenia, depressed, 
and alcohol abuse with nicotine dependency.  The veteran was 
assessed with an Axis V global assessment of functioning 
(GAF) score of 55.  Under DSM-IV, a GAF score of 55 suggests 
moderate symptoms of a psychiatric disorder, (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

VA clinical treatment records dating from July 1994 through 
August 1995 show that the veteran had been admitted for 
inpatient psychiatric treatment in February, May, and June 
1995.  The report of the February 1995 discharge summary 
indicates that the veteran had been admitted primarily for 
treatment for alcohol-related problems.  At that time, the 
veteran was also noted to have a history of schizoaffective 
disorders and major depression, and reported that he received 
regular treatment at the VA Mental Hygiene Clinic.  At the 
time of his admission, the veteran was found to be in what 
was described as an "abnormal mood" due to pain in his head 
affecting circumstantial thoughts with paranoid ideation.  
The veteran's memory and judgment were abnormal, but he was 
fully oriented.  Speech was normal but insight and 
intelligence were poor.  The veteran was not found to 
experience delusions, hallucinations, or suicidal or 
homicidal ideation.  The veteran was detoxified, given 
medication, and discharged after a psychiatric evaluation.  
His discharge diagnoses included Axis I alcohol and nicotine 
dependence, and a history of major depression.  In addition, 
his Axis V GAF score was assessed as 40. 

The report of the veteran's May 1995 discharge summary shows 
that he was admitted because he "was drinking and having 
hallucinations and delusions."  At the time of admission, 
the veteran was characterized as being paranoid and talkative 
with a possible flight of ideas.  He denied having any 
suicidal ideation, and was talking about "visions" he 
claimed to have experienced upon awakening from sleep while 
he was in the waiting area prior to being called for 
examination.  The treating physician observed that upon being 
medicated, the veteran became more pleasant and manageable.  
At the time of his discharge, the veteran was not found to 
have any looseness of associations, his affect was 
appropriate, and mood was euthymic.  He had no delusions or 
hallucinations, and no suicidal or homicidal ideation.  
Intellectual faculties were found to be intact.  The 
veteran's discharge diagnoses included Axis I paranoid 
schizophrenia and alcohol dependency.  He was also assessed 
as having an Axis V GAF score of 40.  The veteran's highest 
GAF score over the past year was noted to be 50.  

In June 1995, approximately two weeks after having been 
discharged from the VAMC in May 1995, the veteran was brought 
in to the VAMC by the police after having threatened his wife 
and her daughters.  According to his wife, the veteran became 
anxious and restless during that period.  The veteran 
indicated that he had increased his consumption of alcohol 
because his current dosage of medication was insufficient.  
While having fought with police, the veteran was noted to 
have been otherwise calm, appropriate, and to have fair 
insight, although with poor judgment.  His diagnosis included 
Axis I paranoid schizophrenia.  Treatment notes pertaining to 
his stay at the VAMC show that the veteran tolerated 
treatment well, and adapted to his environment.  The 
veteran's wife was noted to be very involved with his 
treatment, although they were separated and lived apart.  The 
veteran's discharge diagnoses included Axis I 
undifferentiated schizophrenia, alcohol dependence, and 
marijuana abuse.  His Axis V GAF score upon admission was 30 
and upon discharge was noted to be from 40 to 50.  

The veteran underwent a VA rating examination in August 1995, 
in which he reported that his medication made him tired, and 
made him fall asleep when he sat down.  He denied any 
auditory or visual hallucinations, and reported working 
intermittently at part-time jobs cleaning offices.  The 
examining physician noted that the veteran had a history of 
depressive neurosis, personality disorder, and chronic 
alcoholism.  The veteran's problems with alcoholism had 
continued with intermittent episodes of hyperreligiousity, 
borderline paranoid ideas, and various threats of suicide and 
homicide during periods of intoxication.  The veteran denied 
having any current problem with alcohol or drugs.  On 
examination, the veteran was found to be neatly dressed, with 
fair contact and depressed mood, and with no evidence of 
psychosis, hallucinations, or delusions.  The veteran was 
intermittently spontaneous, and waited for questions.  No 
cognitive deficits or loss of reality testing were found.  
The examiner concluded with a diagnosis of chronic major 
depression which had increased in severity since the veteran 
was last examined.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in October 1995.  He testified, in 
substance, that he was psychotic and that he had a history of 
hallucinations and delusions.  The veteran also indicated 
that his service-connected psychiatric disability precluded 
him from working.  Accordingly, the veteran asserted, a 
maximum 100 percent evaluation was warranted for his service-
connected psychiatric disorder.  The veteran testified that 
he received treatment for his disability at the St. Louis 
VAMC on a monthly basis since he had been discharged from 
service.  He indicated that during the course of his 
treatment, his medication had varied, and included Thorazine.  
According to the veteran, he had worked at part-time jobs for 
approximately 7 years after his discharge from the service, 
and then was employed full-time with the U.S. Postal Service 
as a custodian for approximately 10 years.  He stated that he 
did not get along well with his fellow employees, and 
eventually quit his job in February 1995.  The veteran 
indicated that his supervisors had placed him on probation 
for having missed too much time from work on sick call.  At 
the time of his hearing, the veteran stated that he worked 
part time cleaning bathrooms for four hours each day.  He 
stated that he could hardly function during the four hours he 
worked, and that working longer hours would be impossible.  
In addition, the veteran testified that he was unable to 
adapt to a normal life due to his psychiatric disabilities.  
Further, he indicated that he had no interest in anything or 
anyone.  The veteran testified that he had been married five 
times, but that the marriages had not worked out due to his 
psychiatric disability.  The veteran reported experiencing 
audio and visual hallucinations, but that since he had begun 
receiving Haldol injections, he had not experienced such 
hallucinations.  He stated that his last hospitalization had 
occurred some five or six months ago, prior to his receiving 
the first Haldol treatments.  He stated that when the effects 
of the Haldol diminished, he would drink more to control his 
anxiety.  

After presenting testimony at the October 1995 personal 
hearing, the veteran underwent an additional VA rating 
examination in November 1995.  The report of that examination 
includes the examiner's acknowledgment of the veteran's prior 
psychiatric history, and of his hospitalizations in February, 
May, and June 1995.  The veteran was noted to be an 
alcoholic, and that he experienced intermittent 
hallucinations.  He reported being unable to stop drinking.  
On examination, the veteran was found to have adequate 
personal hygiene and grooming.  He was characterized as being 
alert with good eye contact, a depressed mood and feelings of 
futility, but did not show any loss of reality testing or 
delusional phenomena.  No disabling or cognitive deficits of 
recent or remote memory were demonstrated.  The veteran's 
fund of knowledge, intelligence, and ability to perform 
simple abstractions were normal.  He was determined to be 
competent within the meaning of VA regulations.  The examiner 
concluded with a diagnosis of chronic major depression and 
chronic alcoholism.  He also offered his opinion that the 
veteran's depression had contributed to the increased 
addictive alcoholism over the years.  

In October 1997, the veteran underwent a further VA rating 
examination.  The examiner reported that she did not have the 
veteran's claims file for review prior to conducting the 
examination, and noted that the veteran's chief complaint 
involved his lack of energy and inability to obtain 
employment.  The veteran indicated that he took Thorazine 
every night and that he received Haldol injections once per 
month.  He indicated that he did "pretty well on his 
medications."  During the course of the interview, the 
veteran indicated that he had taken typing classes, and that 
he would like to obtain a job working with computers.  The 
examiner noted that the veteran's views on the subject of 
computers were somewhat unrealistic.  The veteran also 
reported that prior to his leaving his job with the Postal 
Service, he had told his supervisors and co-workers that he 
was going to get a gun and shoot them all.  He said that when 
he attempted to return to his job, (following his 
hospitalization in February 1995), he was not allowed to 
resume his former employment, but that he was given a 
"retirement settlement" of some sort.  The veteran reported 
that he "felt fine" at the time of the examination.  He 
indicated that he prepared his own meals, and that his wife 
would come to his apartment and give him drinking money.  The 
examiner stated that at the time of the examination, the 
veteran did not meet the criteria for any type of depressive 
disorder.  The veteran noted problems dealing with people 
including his wife, which were attributed to his drinking.  
The examiner noted a history of schizophrenia as related by 
the veteran, and noted a history of audio and visual 
hallucinations.  The veteran reported that the hallucinations 
occurred prior to his receiving the Haldol shots, but that he 
no longer experienced any such problems.  However, the 
veteran did indicate that he felt restless or "a little 
nervous" at times.  The examiner concluded with her 
assessment that a diagnosis of residual-type schizophrenia 
appeared appropriate.  The veteran was not found to be 
psychotic at the time of the examination, but there was 
evidence of a formal thought disorder which formed the basis 
of aberration, decreased functioning, as well as attenuated 
positive symptoms, such as odd beliefs.  The veteran's final 
diagnoses included Axis I residual-type schizophrenia and 
chronic and continuous alcohol dependence.  The examiner also 
assessed an Axis V GAF score of 50.  She stated that the 
veteran appeared to be unable to work, and described erratic 
behavior, particularly when consuming alcohol.  Further, the 
examiner offered her opinion that the veteran did not appear 
to be responsible with his money at that time.  She observed 
that even though the veteran and his wife were separated, the 
veteran's wife received his benefits and handled his funds, 
giving the veteran sufficient money to pay his bills.  

Pursuant to the directives of the Board's November 1998 
Remand Order, the veteran underwent an additional VA rating 
examination in March 1999.  The examiner noted the veteran's 
psychiatric history, and observed that his prescribed 
medication had worked well in controlling his schizophrenic 
symptomatology.  Such symptomatology consisted of auditory 
and visual hallucinations, irritability, explosive violence, 
and memory and concentration problems.  The veteran reported 
that he was making his best effort to work, but experienced 
difficulty due to the side effects of his medication, 
including fatigue and somnolence.  The veteran indicated that 
he continued to experience some difficulty with his attention 
span and concentration, but that his memory seemed to have 
improved with his medication.  The veteran indicated that no 
longer used drugs other than those prescribed by his VA 
physicians, and that while he continued to drink, he had 
become much more responsible with his drinking.  At the time 
of the examination, the veteran reported that he was employed 
on a part-time basis as a personal assistant to an elderly 
stroke patient at a nursing home five nights per week.  The 
veteran indicated that his responsibilities involved 
toileting, changing clothes, feeding and administering pre-
measured doses of medication to the patient.  He stated that 
he would put the patient to bed, and that he slept in the 
patient's room in order to monitor him and attend to his 
needs.  The veteran stated that he enjoyed his work, and 
denied experiencing any significant problems in performing 
his duties.  The veteran reported getting along with others 
very well, and indicated that he maintained friendly 
relations with others in his building.  In addition, he 
reported seeing numerous friends on a daily basis, although 
he indicated that he experienced irritability on occasion.  
He stated that his wife liked him better since he no longer 
fought, and that he had a girlfriend with whom he spent a 
considerable amount of time.  According to the veteran, he 
and his girlfriend went to movies, restaurants, and to 
museums.  In addition, the veteran reported frequent contact 
with his six siblings.  

The examiner noted that the veteran reported that he was 
responsible for his own hygiene, maintained his wardrobe, and 
cleaned his apartment.  He stated that while he was capable 
of cooking, he usually went out for meals or went to the 
dining room in his building where he could eat for a small 
fee.  In addition, the veteran indicated that he did not 
experience difficulty with simple financial transactions, and 
indicated that he could make change with currency.  He stated 
that he was attempting to gain control over his financial 
affairs.  To this end, the veteran stated that he paid his 
own rent, had a credit card, and that he had not missed any 
payments with his bills.  The veteran also indicated that he 
rarely felt sad, other than when he was broke, and did not 
report any other psychiatric problems.  

On examination, the veteran was appropriately dressed and 
pointed out that his clothes were clean.  Upon being summoned 
for his examination, the veteran was asleep in his chair, and 
appeared lethargic throughout the examination.  He expressed 
confusion on being asked to complete a form giving his 
demographic information, and subsequently refused to complete 
the form.  Psychomotor activity was somewhat slowed, but the 
veteran was fully oriented and was noted to have become 
increasingly alert during the course of the interview.  The 
veteran's affect was initially somewhat flat, but became more 
animated and appropriate, and his mood became what the 
examiner characterized as euthymic.  Speech was somewhat 
slurred and unclear at times, and the veteran appeared to 
have a low average intelligence.  The veteran was able to 
answer questions in a reasonably focused manner that showed 
no evidence of a formal thought disorder or psychotic 
processes.  The veteran denied having any current homicidal 
or suicidal ideation, and denied experiencing any delusions 
or hallucinations.  Judgment and insight appeared limited but 
intact.  While the veteran was unable to complete serial 
sevens, he was able to complete the alternative attention and 
calculation tasks in order to obtain a 29/30 on the Folstein 
Mini-Mental State examination.  The examiner observed that 
the veteran had been judged to be incompetent to manage his 
funds, but that such judgment may have been "conservative" 
based on recent symptomatic improvement and current mental 
status.  The examiner went on to state that the veteran met 
the criteria for a diagnosis of residual type schizophrenia, 
but did not display any other active diagnosable psychiatric 
disorders at that time.  He did continue to show negative 
symptoms including a flat affect and mild cognitive 
impairment due to memory and concentration difficulty.  
However, the veteran's schizophrenia appeared to be well 
controlled through his medication.  With regard to 
employability, the examiner opined that without medication, 
the veteran would be unable to perform any job-related 
duties.  In addition, he offered that it would be unlikely 
that the veteran could function adequately in a workplace of 
any appreciable demand both due to the side effects of his 
medication and to the psychotic decompensation under 
pressure.  The examiner concluded with diagnoses of Axis I 
residual-type schizophrenia and sustained alcohol dependence 
in partial remission.  In addition, he offered an Axis V GAF 
score of 51, based solely on schizophrenia controlled by 
medication.  

Under the regulations governing residual-type schizophrenia 
which were in effect when the veteran filed his claim, 
assignment of a 50 percent evaluation was warranted upon a 
showing of considerable impairment of social and industrial 
capability.  A 70 percent evaluation was contemplated for 
symptomatology productive of severe impairment in social and 
industrial adaptability.  Assignment of the highest rating, a 
100 percent evaluation, was warranted where there were active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9205 (1996).  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for residual-type schizophrenia are now 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9205 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  The Court added, because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date. Therefore, in view of the effective date rule 
contained in 38 U.S.C. 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Upon review of the above-discussed "old" criteria and the 
"new" criteria and the veteran's symptoms attributable to his 
schizophrenia, the Board concludes that in this case the 
"old" criteria should be applied, as it is more favorable to 
the veteran. As such, the above-discussed implications of 
Rhodan are not applicable. 

Under the revised criteria for rating schizophrenia, a 50 
percent evaluation is contemplated for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is warranted upon a 
showing of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish or maintain effective relationships.  

Assignment of a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (1999).  

Applying the regulations governing residual-type 
schizophrenia to the evidence of record, the Board concludes 
that a 70 percent evaluation for the veteran's schizophrenia 
is appropriate, and that the preponderance of the evidence is 
against assignment of an evaluation in excess of 70 percent 
under either the old or new (from November 7, 1996) rating 
criteria. 

During the course of this appeal, the veteran was 
hospitalized briefly on four occasions, in May 1994, and in 
February, May, and June 1995 for treatment for alcohol abuse 
and for schizophrenia.  The Board notes that at the time the 
veteran's claim was filed in May 1994, he was employed full-
time with the U.S. Postal Service as a custodian.  At that 
time the veteran was admitted for two weeks' treatment 
following an altercation with a supervisor.  After being 
given medication, the veteran became more appropriate in 
manner and effect, but while he continued to adhere to the 
belief that he was under a voodoo spell, he was not found to 
have a serious thought or affective disorder.  His assigned 
GAF score of 55 at that time suggested only moderate 
difficulty in social, occupational, or school functioning.  

The three periods of hospitalization in February, May, and 
June 1995 reflected that the veteran went through brief 
periods of exacerbation of his psychiatric disorder, 
apparently due, in part, to a lapse of medication combined 
with alcohol abuse.   During these episodes, the veteran's 
assigned GAF scores were generally around 40, which suggests 
some impairment in reality testing or major impairment in 
several areas.  (A GAF score of 40 is suggestive of some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work. . .).  
Once the veteran's medication was resumed, he was found not 
to experience delusions or hallucinations, and did not have 
suicidal or homicidal ideation.  Moreover, after June 1995, 
the record fails to show that the veteran underwent any 
further inpatient treatment for his schizophrenia beyond his 
scheduled monthly clinical visits during which he received 
his Haldol injections.  

Subsequent VA rating examinations of August 1995 and November 
1995 show that the veteran continued to experience problems 
due to his alcoholism.  However, throughout this period, the 
veteran was generally found to be neatly dressed and did not 
show signs of psychosis, delusions or hallucinations.  His 
major psychiatric symptomatology appeared to involve a 
depressed mood.  During those rating examinations, the 
veteran was not shown to experience any loss of reality 
testing.  The examiners offered that the veteran's alcoholism 
and psychiatric disorder were interrelated, but did not offer 
any Axis V GAF scores indicative of the veteran's overall 
degree of functional impairment.  

The Board has reviewed this evidence, and concludes that, 
from the time the veteran's claim for an increased rating was 
deemed to have been filed, his symptomatology has been most 
consistent with severe impairment of social and industrial 
capability under the former rating criteria, which supports 
an increased rating to 70 percent.   However, the 
preponderance of the evidence is against the veteran's 
contention that his schizophrenia is totally disabling, 
within the meaning of the applicable rating criteria.  The 
Board acknowledges that the veteran experienced episodes of 
exacerbation of his symptomatology to the extent that he 
required hospitalization, but such hospitalizations have been 
relatively infrequent and brief, and it is apparent in 
reviewing the discharge summaries that he was stabilized on 
each occasion with medication. 

The October and November 1997 rating examinations show that 
the veteran continued to experience difficulties due to his 
schizophrenia, but he had not been shown to have been seen on 
an inpatient basis since June 1995.  The reports of both 
examinations indicate that the veteran did well on his 
medication.  He had been taking typing classes, and had 
worked at various jobs on a part-time basis.  The Board 
acknowledges that the veteran experienced hallucinations and 
delusions prior to receiving his medication, but after that 
situation had been resolved, he no longer experienced such 
problems.  Further, while his assigned GAF score of 50 
indicates serious symptoms of a psychiatric disorder, the 
Board notes that the veteran was able to maintain part-time 
employment, and that he was not found to be psychotic.  

In addition, the Board recognizes that the veteran was 
adjudged to be incompetent to handle his own funds by a VA 
rating decision of August 1998, and that his wife has 
continued to manage his benefits from the VA and Social 
Security Administration (SSA).  The Board also recognizes 
that the examiners who conducted the October 1997 and March 
1999 rating examinations had determined that the veteran was 
unable to work due to his service-connected psychiatric 
disorder.  However, based upon its review of the objective 
medical evidence, the Board concludes that such conclusions 
are not supported by the totality of the medical evidence, 
including the historical and clinical findings reported by 
the 1997 and 1999 examiners. 

In October 1997, the veteran was found to have evidence of a 
formal thought disorder and was not deemed to be responsible 
enough to manage his own finances at that time.  However, the 
veteran was not found to meet the criteria for any type of 
depressive disorder, was noted to be doing well on his 
medications, and was shown to be largely self-sufficient, in 
that he was able to prepare his own meals and had been taking 
courses at a business school.  The examiner who conducted the 
October 1997 rating examination did not have the veteran's 
claims file for review, and relied primarily on the veteran's 
own self-reported history in rendering her diagnoses and 
assessment of the degree of his functional impairment.  

Further, the March 1999 rating examination report noted the 
veteran's primary difficulties were fatigue and somnolence as 
side effects of his medication and the need to take 
medication to control his schizophrenia.  At that time, the 
veteran was noted to be doing well on his medication, and had 
a part-time job working with a stroke victim in a nursing 
home.  Engaging in such activities directly contradicts 
findings that the veteran was unable to obtain or retain 
gainful employment secondary to his schizophrenia.  In 
addition, while the veteran was shown to have a relatively 
low level of intelligence and limited judgment and insight, 
there was no evidence of a formal thought disorder or 
psychotic process at that time.  Moreover, the examiner 
conceded that findings that the veteran was "incompetent" 
to manage his own funds appeared to be "conservative" in 
light of his current mental status. 

The Board concludes, therefore, that under the former rating 
criteria, the veteran's schizophrenia, as controlled by 
medication, is shown to be productive of severe but not total 
impairment of social and industrial adaptability.  Under the 
revised criteria, the Board finds that a rating in excess of 
70 percent evaluation is inappropriate, because the veteran 
is not shown to experience total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent danger of 
hurting oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  The Board notes that the veteran has not been 
shown to experience suicidal or homicidal ideation, 
particularly while controlled by medication, and has been 
shown to maintain his personal appearance and personal 
hygiene.  Further, he has been shown to be able to establish 
and maintain effective relationships, as shown by his account 
of the relationship with his girlfriend, neighbors, and 
siblings. 
The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that his 
schizophrenia warrants an evaluation in excess of 100 
percent, and that he is incapable of obtaining or retaining 
employment due to that disability.  However, the evidence 
showing that he actually is employed, albeit on a part-time 
basis, directly contraindicates such assertions, as noted 
above.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an "extraschedular 
evaluation commensurate with the average earning capacity 
impairment due excessively to the service-connected 
disability or disabilities" is made.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in such exceptional 
cases is a finding that the case presents such an unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Id.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under both the former and revised Rating 
Schedule for psychiatric disorders, that anticipate greater 
disability for the veteran's schizophrenia.  The record 
supports an increased rating to 70 percent, but no more, 
under the Rating Schedule.  Further, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case.  The Board recognizes that the veteran's 
schizophrenia causes him a severe degree of functional 
impairment.  This fact is not in dispute.  However, despite 
rating examiners' conclusions in October 1997 and March 1999 
that the veteran was unemployable even though he was not 
found to be delusional or psychotic, he was nonetheless 
employed.  Further, the veteran was shown to have been 
hospitalized briefly on four occasions from March 1994 
through June 1995, but after his medication was resumed, he 
was not shown to have required significant medical treatment, 
beyond his monthly psychiatric appointments.  

In light of the evidence that the veteran's schizophrenia is 
controlled by medication, that he is capable of attending to 
his own needs, and that he is employed, the Board finds that 
the examiners' opinions that the veteran is unemployable or 
incapable of managing his funds carry less probative weight.  
Those opinions are inconsistent with the veteran's overall 
disability picture as demonstrated by the objective medical 
evidence.  Therefore, on the basis of the entire record, the 
Board must conclude that in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to an evaluation of 70 percent for schizophrenia 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

